Title: From Thomas Jefferson to John Langdon, 23 May 1801
From: Jefferson, Thomas
To: Langdon, John


               
                  My dear Sir
                  Washington May 23. 1801.
               
               After your refusal of the office of Secretary of the Navy, it was proposed to Capt Jones of Philadelphia who in like manner declined it. Genl. Smith then agreed to perform the duties without being appointed or recieving any reward. he has nearly compleated the requisitions of the law. on a surmise that Capt Jones might give a different answer on a second application, I proposed it to him again, and he again declined it. I now learn that it is thought possible you might be induced to relieve our distress by undertaking it. I lose not a moment therefore in proposing it to you. the labours of reformation & of ultimately disposing of the vessels will all be over to your hand. the residence here is very pleasant indeed. a charming society, & not too much of it, all living on affectionate & unceremonious terms. it is impossible to be associated with more agreeable collegues. I hope therefore that you will undertake the office, & so say by return of post. the commission shall be forwarded on recieving your answer; and we shall entertain the hope of seeing mrs Langdon & yourself as soon after as your convenience will admit. accept assurances of my constant esteem & high consideration.
               
                  
                     Th: Jefferson
                  
               
            